
	

113 HR 5610 IH: Healthcare Consumer Privacy Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5610
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Hurt (for himself and Mr. Barrow of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to provide privacy protections that enable
			 certain individuals to remove their profiles from the healthcare.gov
			 website, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Healthcare Consumer Privacy Act of 2014.
		2.Enabling certain individuals to remove their profiles from the healthcare.gov websiteSection 1311(c)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(5)) is
			 amended—
			(1)in subparagraph (A), by striking at the end and;
			(2)by redesignating subparagraph (B) as subparagraph (C); and
			(3)by inserting after subparagraph (A) the following new subparagraph:
				
					(B)ensure that such Internet portal, whether the healthcare.gov website or a successor website,
			 enables an individual who enters personal information on such website for
			 purposes of enrolling for health care coverage to remove such information
			 from such website if such individual decides not to apply for such
			 enrollment; and.
			
